          Case 1:19-cv-03092-PAE Document 44 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


M.G.,

                                       Plaintiff,                      19 Civ. 3092 (PAE)
                        -v-
                                                                             ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, NEW YORK CITY BOARD
 OF EDUCATION, and CHANCELLOR
 RICHARD CARRANZA, in his official capacity,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has received plaintiff M.G.’s motion for reconsideration of its August 7, 2020

order, which raises substantial questions regarding the decision in that order. See Dkt. 43.

Defendants are directed to respond to M.G.’s motion by Friday, August 14, 2020.

        M.G.’s deadline to file the second amended complaint is continued pending the resolution

of this motion.

        SO ORDERED.

                                                              PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: August 12, 2020
       New York, New York
